Citation Nr: 1429854	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter disease with prepatellar tendonitis of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis without radiculopathy of the cervical spine.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990, July 2005 to December 2006, June 2007 to September 2007, February 2009 to February 2010, and March 2010 to March 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Additional evidence was added to the claims folder in April 2014, and at the Board hearing, the Veteran waived consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).  

The issue of entitlement to an initial disability rating in excess of 10 percent for arthritis without radiculopathy of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee is manifested by pain on motion, but flexion has not been limited to 60 degrees or less and extension has not been limited to 15 degrees ; there is no instability.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for Osgood-Schlatter disease with prepatellar tendinitis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran was afforded VA examinations that are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating a knee disability

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the May 2008 rating action on appeal, the RO granted service connection for Osgood-Schlatter disease with prepatellar tendonitis.  As there is no specific diagnostic code for Osgood-Schlatter disease, the RO assigned the initial 10 percent evaluation by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5261, for limitation of extension.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  

DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

IV.  Analysis

The Veteran asserts that he is entitled to a higher rating.  He was diagnosed with Osgood-Schlatter disease prior to service but injured his knee in service while serving in Afghanistan when a ladder broke and he fell.

The most recent VA examination was conducted in January 2013.  The examiner confirmed the earlier diagnosis of Osgood-Schlatter disease with prepatellar tendinitis of the left knee.  The examiner also noted that the Veteran has undergone 2  left knee arthroscopy surgeries, one in 2006 and the other in 2012.  The Veteran complained of pain when climbing stairs.  He did not report flare-ups that impact the function of the leg or knee.  However, he did report constant pain with activity.  He also reported that he uses a brace regularly.

Upon range of motion testing, left knee flexion ended at 120 degrees.  There was no objective evidence of painful motion.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same results.  The examiner noted that the Veteran does not have any functional loss and/or functional impairment of the left knee.  Further, the Veteran was found to not have tenderness or pain to palpation for the joint line or soft tissues of the left knee.

The examiner noted that there is a "prominent tibial tubercle noted at the left tibia.  The prominent tubercle is related to the Veteran's diagnosed Osgood-Schlatter disease."

Muscle strength and joint stability were both normal.  The examiner noted that there is no history of recurrent patellar subluxation/dislocation.  It was also noted that the Veteran does not have "shin splits," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran has not had any meniscal condition or surgical procedure for a meniscal condition.  The Veteran has not had a total knee joint replacement.  The Veteran has had 2 arthroscopy surgeries and there are scars.  However, the scars are not painful and/or unstable and are not greater than 39 square cm.

The examiner reported that the Veteran can lift items, he can walk 2 miles at one time, and he has no limitation sitting or standing.

Imaging studies were not performed at the examination.  However, the Veteran underwent an earlier VA examination in June 2011.  Testing showed range of motion from 0 to 110 degrees, with no objective evidence of pain, and no instability.  Imaging studies from March 2011 were discussed in the June 2011 examination report.  The findings were that there "was no evidence of fracture or dislocation.  Bony mineralization is normal.  No signal inflammatory or arthritic changes identified.  There is no evidence of knee joint effusion.  Demonstrated soft tissues are unremarkable.  Tiny retropatellar enthesophytes are again noted."

The June 2011 examination report also discussed the findings of an MRI conducted in June 2009.  The findings were the following: "the menisci, cruciate ligaments and collateral ligaments are intact.  The extensor mechanism is normal.  Signal with Hoffa's fat is normal.  No cartilage defects are identified.  There is no bone marrow signal abnormality.  There is no joint effusion or Baker's cyst.  No soft tissue masses identified."  The summary was that there is "no evidence of structural abnormality or cartilage defect."

The earliest VA examination of the left knee was conducted in December 2007.  The Veteran complained of having soreness all of the time which is aggravated by prolonged sitting.  He denied using any pain medication.  He indicated that he was not using a brace at that time.  He also indicated that he experiences pain with walking sometimes and that the knee will swell or give way with walking, but he denied a history of locking or dislocation.

Upon examination, the examiner reported that there was "no tenderness, swelling, or laxity.  Anterior drawer signs, Lachman's, and McMurray's are negative.  Forward flexion is 0 to 145 degrees.  Extension is -10 to 0 degrees.  There is no evidence of loss of motion during repetitive use due to pain, fatigue, weakness or lack of endurance.  An X-ray done at that time showed that a "small ossicle has been removed from the knee.  This was located anterior to the tibial tubercle.  No other significant abnormalities are seen."  The impression was "Osgood-Schlatter disease with advanced patellar tendinitis and minimal prepatellar bursitis.  Minimal suprapatellar synovitis."  The examiner opined that the Veteran would "have no additional functional limitation of motion of his left knee during flare-up and repetitive use due to pain, fatigue, weakness or lack of endurance."

As the Veteran has been on active duty status for several periods during the pendency of this claim, there are several entries in the service treatment records that concern the left knee; however, most of them offer no additional information in helping to appropriately rate the knee disability.  An entry from January 2012 does offer information before the Veteran underwent his second arthroscopy, which occurred during a period of active duty for the Veteran.  In the report it is noted that the Veteran suffers from debilitating pain in his left knee but does not take medication.  The report notes that the Veteran has patellofemoral crepitus.  He does not have gross effusion, medial or lateral patellar instability, or medial or lateral joint line tenderness.  He also was negative for McMurray and posterior drawer test.  He did have a 1-A Lachman.  X-rays showed well-maintained joint space without any evidence of incongruity.  An "MRI revealed focal areas of chondral irregularity likely consistent with patellofemoral chondromalacia."

The report noted that the Veteran was to undergo "arthroscopy with chondroplasty, possible removal of loose bodies, and triage possible candidacy for patellofemoral arthroscopy."  Two weeks after the procedure, there is a post-operative report dated in February 2012.  The report indicates that on "scope findings, [the Veteran] had a small redundant tissue over anteromedial meniscus.  However, the remainder of his knee was essentially normal.  He has no new complaints...  He states he is feeling quite well."  The report also noted that the Veteran had "full range of motion of his knee.  He has minimal effusion.  His portals were all clean, dry and intact with no erythema, fluctuans, discharge, or any other evidence of infection."

In April 2014, the Veteran submitted a memorandum written by a military medical officer dated in March 2014.  The memorandum discusses several of the Veteran's conditions.  Concerning the left knee, the memorandum provides the following: "Of note left knee radiologic studies appear to differ somewhat in severity of concern, but noted in several studies is Patella Alta and some narrowing of the [left] knee intra-articular space.  I fear that this may be overshadowed by the sequella of the previous oshgood schlater disease which is the primary diagnosis of most of the studies.  In my opinion, the other radiologic findings may suggest sequella of orthopedic trauma during deployment."

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  On range of motion testing, flexion has been to no worse than 110 degrees; extension was limited by 10 degrees.  Thus, a compensable rating is not warranted for limitation of flexion under DC 5260 and a rating in excess of 10 percent is not warranted for limitation of extension under DC 5261.  A separate rating is not warranted under DC 5257 as there is no evidence of instability.  

The VA examiners did not find that there was ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with locking, pain and effusion; removal of semilunar cartilage, symptomatic; actual or functional limitation of flexion or extension to a compensable degree; degenerative or traumatic arthritis confirmed by X-ray; impairment of the tibia and fibula; or genu recurvatum.  Thus, consideration of DC 5256 for ankylosis; DC 5258 for dislocation of the semilunar cartilage; DC 5259 for removal of the semilunar cartilage, symptomatic; DC 5262 for any impairment of the tibia and fibula; or DC 5263 for genu recurvatum is not warranted.  

The Board has also considered the March 2014 memorandum but finds that does not support an increased rating.  That opinion refers to differences in x-ray studies and raises a question of whether there is other knee pathology in addition to the Osgood-Schlatters disease.  The Board has considered the medical evidence and findings of any knee pathology in deciding the claim.  There is no basis for assignment of a rating in excess of the 10 percent rating presently assigned under DC 5261 for limitation of extension.  

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  The Veteran has consistently reported suffering from left knee pain.   At the Board hearing he also reported he has pain with motion, difficulty standing up after sitting, and weakness.  He also testified that he cannot run, but he can walk a couple of miles.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

V.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a left knee disability that are not contemplated by the rating criteria.  His disability is manifested by pain and limited motion.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability.  In fact, the Veteran testified at the Board hearing that he works as a medical management director.  A claim for TDIU has not been raised in the record.


ORDER

An initial rating in excess of 10 percent for Osgood-Schlatter disease with prepatellar tendonitis of the left knee is denied.


REMAND

In April 2014, the Veteran submitted a letter from a private neurosurgeon that indicates that the Veteran was seen in March 2014 at which time the diagnosis was "bilateral neuroforaminal narrowing at C6-7 with radiculopathy."  While the Veteran has undergone VA spinal examinations in the past, those examinations did not find that the Veteran suffered from radiculopathy.  No other records from that neurosurgeon have been associated with the claims file.  Those records should be sought.  

At the Board hearing, the Veteran testified that the neurosurgeon has recommended surgery on his neck.  Also, at the Board hearing the Veteran indicated that his symptoms have worsened.

On remand, records pertaining to treatment with the neurosurgeon should be obtained and the Veteran should be afforded an examination to determine all manifestations and the current severity of his service-connected cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his cervical spine disability since service.  After securing the necessary release, obtain these records, including any records from the private neurosurgeon who treated the Veteran in March 2014.

2. Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his cervical spine disability, including any orthopedic and neurological manifestations and/or associated radiculopathy symptoms, including the neck.  

The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner prior to the scheduled examination.  The examiner should identify all back pathology found to be present.

The examiner should discuss whether the Veteran has any radiculopathy associated with his cervical spine disability.  If so, the examiner should identify the nerve(s) affected and indicate whether the radiculopathy manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

3. Thereafter, readjudicate the Veteran's claim based on all the evidence of record.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


